  8:14-cr-00200-RFR-MDN Doc # 107 Filed: 11/19/20 Page 1 of 2 - Page ID # 338




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                   8:14CR200

        v.
                                                                     ORDER
RODRICK LOCKETT,

                      Defendant.


       This matter is before the Court on defendant Rodrick Lockett’s (“Lockett”) Motion
for Compassionate Release (Filing No. 105) pursuant to 18 U.S.C. § 3582(c)(1)(A) and the
Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”), Pub. L. No. 116-
136, 134 Stat 281. Section 3582(c)(1)(A) authorizes Lockett to move the Court to “reduce
[his] term of imprisonment” for “extraordinary and compelling reasons” thirty days after
asking the warden of the facility where he is incarcerated to file such a motion on his behalf.
See also United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020). Lockett submitted a
request for compassionate release to the warden at USP Leavenworth on October 6, 2020.
More than thirty days have passed without a final decision.

       Having reviewed Lockett’s motion and supporting materials, the Court finds he has
potentially raised a colorable claim for a sentence reduction under § 3582(c)(1)(A)(i). The
Court further finds that appointing counsel to represent Lockett will help the Court evaluate
his request for relief. Accordingly,

       IT IS ORDERED:
       1.     The Federal Public Defender for the District of Nebraska is appointed to
              represent Lockett for the limited purpose of determining whether there are
              extraordinary and compelling reasons to reduce his term of imprisonment.
8:14-cr-00200-RFR-MDN Doc # 107 Filed: 11/19/20 Page 2 of 2 - Page ID # 339




    2.    In the event the Federal Public Defender should decline this appointment
          because of a conflict of interest or on the basis of the Amended Criminal
          Justice Act Plan, the Federal Public Defender shall provide the Court with a
          draft appointment order (CJA Form 20) bearing the name and other
          identifying information of the CJA Panel attorney identified in accordance
          with the Amended Criminal Justice Act Plan for this district.
    3.    If, upon review, appointed counsel concludes the motion is frivolous, they
          may move to withdraw as counsel.
    4.    The U.S. Probation and Pretrial Services Office is directed to investigate
          Lockett’s request for sentencing relief and promptly file under seal a report
          summarizing the results of that investigation.
    5.    If necessary, the probation office is authorized to disclose Presentence
          Investigation Reports to the Federal Public Defender and the United States
          Attorney for the purpose of evaluating the motion. The Federal Public
          Defender shall provide the Presentence Investigation Report to any
          subsequently appointed or retained counsel. In accordance with the policy
          of the Federal Bureau of Prisons, no Presentence Investigation Report shall
          be provided to inmates.
    6.    The government and Lockett’s counsel shall each file within ten days of the
          probation office filing its investigation report a brief addressing Lockett’s
          request for sentencing relief and provide any evidence necessary to the
          Court’s disposition of his motion. Absent an extension or other request from
          the parties, the motion shall be deemed fully briefed and submitted as of that
          date.

    Dated this 19th day of November 2020.

                                             BY THE COURT:



                                             Robert F. Rossiter, Jr.
                                             United States District Judge




                                         2
